DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 10/11/2021
Claim 1 has been amended
Claims 1-20 are presented for examination 
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm (US 2018/0257838) in view of Penny (US 2007/0175855) in view of Nanda (US 2006/0238338).

1: Chisholm discloses a glass container ([0016]), comprising: a base 16; and a sidewall 18 extending away from the base, circumscribing a central longitudinal axis V, and including a beaded neck finish 24 terminating the side wall, 
wherein the neck finish includes: a wall having a radially inner surface and a radially outer surface;
 a rim extending from the wall and terminating the neck finish and having: a sealing lip 28 facing axially outwardly and extending substantially perpendicular to the central longitudinal axis, an outward lip 25 facing axially outwardly, a retention lip facing axially inwardly and radially outwardly and extending between the outward lip and the radially outer surface of the wall, a first rounded surface extending between the sealing lip and the outward lip, and a second rounded surface extending between the outward lip and the retention lip ([0016], [0020]; see fig. 1 and 2 below).


    PNG
    media_image1.png
    338
    438
    media_image1.png
    Greyscale

Chisholm fails to disclose a thickness ratio. Penny teaches a filleted surface R3 extending between the retention lip and the radially outer surface of the wall, wherein a ratio of a radial thickness T2, W of the rim at a major outer diameter of the outward lip of the rim to a radial thickness of the wall of the neck finish below the rim and between the radially inner and outer surfaces is between 1.9:1 and 2.2:1 ([0003], [0050]; since W (thickness outer lip to outer surface) can be estimated to be half the thickness T2 (thickness outer lip of the rim to the inner surface), the overall ratio exist at 2:1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the neck finish of Chisholm to include the dimensions of Penny to increase the overall integrity of the neck finish for applying a closure.

It is noted that threaded glass containers are known in the art and would be an obvious modification regarding the containers of Chishom-Penny as noted in Nanda ([0019]; fig. 1).

5: Chisholm-Penny discloses the glass container set forth in claim 1 wherein the outward lip 25 of the rim has a straight taper disposed at an angle between two and six degrees with respect to an axis parallel to the longitudinal axis ([0020]; fig. 3).

8, 9: Chisholm-Penny discloses the glass container set forth in claim 1 wherein the second rounded surface has a radius between 0.9% and 1.1% of the major outer diameter (Penny; [0030-0031]).  

10: Chisholm-Penny discloses the glass container set forth in claim 1 wherein the filleted surface has a radius between 1.3% and 2.2% of the major outer diameter (Penny; [0030-0031]).  

11: Chisholm-Penny discloses the glass container set forth in claim 1 wherein the container is a glass beverage container (Chisholm; [0016]).

	12, 13: Chisholm-Penny discloses the package comprising a ring pull cap closure coupled to the container rim (Chisholm; [0015], [0017]; fig. 1 and 3).  

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Regarding Applicant’s argument against Penny, tertiary reference Nanda is noted as teaching the ability for glass containers are known in the art and can further modify the combination of Chisholm and Penny. Chisholm also teaches the container lip extending in both the axial and radial directions suitable at any angle corresponding to the specific axis [0016].

Allowable Subject Matter
Claims 14-20 are allowed.
Claims 2-4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735